  Case 1:20-cv-00093-CRK-GSK-JAR Document 25                   Filed 03/10/21      Page 1 of 21




                                          Slip Op. 21-29

                UNITED STATES COURT OF INTERNATIONAL TRADE



  THYSSENKRUPP MATERIALS NA INC.,
  THYSSENKRUPP MATERIALS NA INC. –                      Before: Claire R. Kelly, Gary S.
  COPPER & BRASS SALES DIVISION,                        Katzmann, and Jane A. Restani,
  THYSSENKRUPP MATERIALS NA INC. –                      Judges
  MATERIALS TRADING DIVISION,
  THYSSENKRUPP MATERIALS NA INC. –
  KEN-MAC METALS DIVISION,                              Court No. 20-00093
  THYSSENKRUPP
  PRESTA DANVILLE LLC,

                         Plaintiffs,

                  v.

  UNITED STATES, JOSEPH R. BIDEN, IN
  HIS OFFICIAL CAPACITY AS PRESIDENT
  OF THE UNITED STATES, WYNN
  COGGINS, IN HER OFFICIAL CAPACITY
  AS ACTING SECRETARY OF
  COMMERCE, UNITED STATES
  DEPARTMENT OF COMMERCE, TROY
  MILLER, IN HIS OFFICIAL CAPACITY AS
  SENIOR OFFICIAL PERFORMING THE
  DUTIES OF THE COMMISSIONER,
  UNITED STATES CUSTOMS AND
  BORDER PROTECTION,

                         Defendants.


                                            OPINION

[Granting Defendants’ motion to dismiss Plaintiffs’ Complaint as it pertains to all claims therein.]

                                                                            Dated: March 10, 2021

Lawrence M. Friedman, Barnes, Richardson & Colburn, LLP, of Chicago, IL, argued for Plaintiffs
Thyssenkrupp Materials NA Inc., Thyssenkrupp Materials NA Inc. – Copper & Brass Sales
Division, Thyssenkrupp Materials NA Inc. – Materials Trading Division, Thyssenkrupp Materials
NA Inc. – Ken-Mac Metals Division and Thyssenkrupp Presta Danville LLC. With him on the
brief were David G. Forgue, and Lois Elizabeth J. Wetzel.
    Case 1:20-cv-00093-CRK-GSK-JAR Document 25                  Filed 03/10/21     Page 2 of 21

                                                                                              Page 2



Joshua E. Kurland, Trial Attorney, Civil Division, Commercial Litigation Branch, U.S.
Department of Justice, of Washington D.C., argued for Defendants United States, Joseph R. Biden,
in his official capacity as President of the United States, Wynn Coggins, in her official capacity as
Acting Secretary of Commerce, United States Department of Commerce, Troy Miller, in his
official capacity as Senior Official Performing the Duties of the Commissioner, United States
Customs and Border Protection. With him on the briefs were Jeffrey Bossert Clark, Acting
Assistant Attorney General, Ethan P. Davis, Former Acting Assistant Attorney General, Jeanne E.
Davidson, Director, Tara K. Hogan, Assistant Director and Ann C. Motto, Trial Attorney.

       Restani, Judge: The question before us is whether the process created in Interim Final Rule:

Requirements for Submissions Requesting Exclusions From the Remedies Instituted in

Presidential Proclamations Adjusting Imports of Steel Into the United States and Adjusting

Imports of Aluminum Into the United States; and the Filing of Objections to Submitted Exclusion

Requests for Steel and Aluminum, 83 Fed. Reg. 12,106 (Dep’t Commerce Mar. 19, 2018)

(“Interim Final Rule”) 1 for importers to request exclusions from tariffs imposed on aluminum,

Proclamation No. 9704 of March 8, 2018: Adjusting Imports of Aluminum into the United States,

83 Fed. Reg. 11,619 (Mar. 15, 2018) (“Proclamation 9704”), and steel, Proclamation No. 9705 of

March 8, 2018: Adjusting Imports of Steel Into the United States, 83 Fed. Reg. 11,625 (Mar. 15,

2018) (“Proclamation 9705”), under the Trade Expansion Act of 1962, Pub. L. No. 87-794, Title

II, § 232, 76 Stat. 872 (1962) (codified as amended 19 U.S.C. § 1862) (“Section 232”), violates




1
  The Interim Final Rule has been amended since its enactment, but the exclusion process has
remained substantively the same, with Commerce granting exclusions to “directly affected
individuals or organizations located in the United States . . . . [who use steel or aluminum] in
business activities” and retaining “the discretion to make exclusions available to all importers if
[it] find[s] the circumstances so warrant[.]” Submissions of Exclusion Requests and Objections to
Submitted Requests for Steel and Aluminum, 83 Fed. Reg. 46,026, 46,057, 46,032 (Dep’t
Commerce Sept. 11, 2018) (“Interim Final Rule II”); see also Interim Final Rule, 83 Fed. Reg.
12,111–12; see also Implementation of New Commerce Section 232 Exclusions Portal, 84 Fed.
Reg. 26,751 (Dep’t Commerce June 10, 2019); Section 232 Steel and Aluminum Tariff Exclusions
Process, 85 Fed. Reg. 81,060 (Dep’t Commerce Dec. 14, 2020) (“Interim Final Rule Dec. 2020”);
Defs.’ Notice of Revised Regulation, ECF No. 21 (Dec. 15, 2020).
    Case 1:20-cv-00093-CRK-GSK-JAR Document 25                 Filed 03/10/21      Page 3 of 21

                                                                                             Page 3


the Uniformity Clause of the Constitution or is arbitrary, capricious or otherwise not in accordance

with law.

        Plaintiffs Thyssenkrupp Materials NA Inc., Thyssenkrupp Materials NA Inc. – Copper &

Brass Sales Division, Thyssenkrupp Materials NA Inc. – Materials Trading Division,

Thyssenkrupp Materials NA Inc. – Ken-Mac Metals Division, and Thyssenkrupp Presta Danville

LLC, (collectively, “Thyssenkrupp”) are importers of steel and aluminum. Thyssenkrupp argues

that the exclusion process, which grants exclusions on an application basis to specific requestors

and not automatically to all importers of a particular article, creates a non-uniform tax across the

United States in violation of the Uniformity Clause of the Constitution, and is an impermissible

construction of Proclamation 9704, Proclamation 9705, and Section 232. Defendants, the United

States, Joseph R. Biden, in his official capacity as President of the United States, Wynn Coggins,

in her official capacity as Acting Secretary of Commerce, the United States Department of

Commerce, Troy Miller, in his official capacity as Senior Official Performing the Duties of the

Commissioner, and the United States Customs and Border Protection, (collectively, “the

Government”), move the court to dismiss the Complaint for failure to state a claim, under U.S.

Court of International Trade (“USCIT”) Rule 12(b)(6). 2

                                        BACKGROUND

     A. Statutory Framework

        Congress authorized the President under Section 232 to adjust imports that pose a threat to

the national security of the United States. In furtherance of Section 232, President Trump imposed

10 percent ad valorem duties on imports into the United States of certain aluminum products, see

Proclamation 9704, 83 Fed. Reg. at 11,620, and imposed 25 percent ad valorem duties on imports


2
 Pursuant to USCIT Rule 25(d), the names of public officials sued in their official capacity are
automatically substituted when there is a change in administration.
    Case 1:20-cv-00093-CRK-GSK-JAR Document 25                     Filed 03/10/21      Page 4 of 21

                                                                                                  Page 4


into the United States of certain steel products, see Proclamation 9705, 83 Fed. Reg. at 11,626,

(collectively, “Proclamations”). In the Proclamations, the President authorized Commerce to

exclude aluminum and steel articles from the imposition of these tariffs if the article is “determined

not to be produced in the United States in a sufficient and reasonably available amount or of a

satisfactory quality and [Commerce] is also authorized to provide such relief based upon specific

national security considerations.” Proclamation 9704, 83 Fed. Reg. at 11,621, cl. 3 (aluminum);

Proclamation 9705, 83 Fed. Reg. at 11,627, cl. 3 (steel). The President explicitly instructed that

such relief shall be provided for an aluminum or steel article “only after a request for exclusion is

made by a directly affected party located in the United States.” Id.

     B. Section 232 Exclusion Process for Steel and Aluminum

        In March 2018, Commerce established a process for “[o]nly individuals or organizations

using [steel or aluminum] . . . in business activities . . . in the United States [to] submit exclusion

requests[.]” Interim Final Rule, 83 Fed. Reg. at 12,107. The rule establishes that “[a]n exclusion

will only be granted if an article is not produced in the United States in a sufficient and reasonably

available amount, is not produced in the United States in a satisfactory quality, or for a specific

national security consideration.” Interim Final Rule, 83 Fed. Reg. at 12,110 (steel), 12,112

(aluminum). Commerce determined that it would approve exclusions “on a product basis” and

limit exclusions “to the individual[s] or organization[s] that submitted the specific exclusion

request, unless [it] approves a broader application of the . . . exclusion . . . to additional importers.”

Id. at 12,107. 3


3
  The exclusion process also provides that “individuals or organizations” may submit an exclusion
request for “a steel or aluminum product that has already been the subject of an approved
exclusion[,]” without reference to the previously approved, denied or invalid exclusion request.
Id. at 12,107, 12,110 (steel), 12,112 (aluminum). Commerce established that it may consider a
previous exclusion request when reviewing a subsequent request. Id.
    Case 1:20-cv-00093-CRK-GSK-JAR Document 25                  Filed 03/10/21     Page 5 of 21

                                                                                              Page 5


     C. Challenges to Commerce’s Actions

        Thyssenkrupp describes its Complaint as a facial challenge of Commerce’s regulations

implementing the Proclamations. See Pls.’ Letter of Clarification, ECF No. 23 (Jan. 6, 2021).

Thyssenkrupp has made no allegation in its Complaint that it requested an exclusion and that

Commerce improperly denied it. The Complaint does not challenge how the regulation was applied

to a specific exclusion request from Thyssenkrupp, but rather that the regulations require

Thyssenkrupp to apply for an exclusion in the first place. This court regularly hears cases regarding

specific exclusion denials. See, e.g., JSW Steel (USA) Inc. v. United States, 44 CIT __, 466 F.

Supp. 3d. 1320 (2020). Should Thyssenkrupp request such an exclusion and be denied, it may seek

this remedy.

        Thyssenkrupp raises two challenges to Commerce’s actions. 4 First, in Counts I and III,

Thyssenkrupp asserts that Commerce’s exclusion process for Section 232 duties on aluminum and

steel articles results in a dis-uniform tax whereby individual importers pay different duty rates on

the same merchandise, in violation of the Uniformity Clause of the Constitution. Compl. ¶¶ 38,

42; see also 5 U.S.C. § 706(2)(B). In support of this claim, Thyssenkrupp alleges that it paid

Section 232 duties on merchandise that falls within the same Harmonized Tariff Schedule of the



4
  Thyssenkrupp also alleged in the Complaint that “Section 232 is an unconstitutional delegation
of authority from Congress to the Executive Branch” because it lacks “an intelligible principle by
which the Executive is to act, [thus] violating the delegation doctrine.” Compl. ¶ 44, ECF No. 2
(Apr. 21, 2020). The Supreme Court previously decided this issue in Fed. Energy Admin. v.
Algonquin SNG, Inc., holding that “the standards that [Section 232] provides the President in its
implementation are clearly sufficient to meet any delegation doctrine attack.” 426 U.S. 548, 559
(1976); see also Am. Inst. for Int’l Steel, Inc. v. United States, 806 Fed. App’x 982, 989 (Fed. Cir.
2020) (“The Court’s rejection of the nondelegation-doctrine challenge to section 232 was a
necessary step in the Court’s rationale for ultimately construing the statute as it did, and the
constitutional ruling is therefore binding precedent.”), cert. denied, 141 S. Ct. 133 (2020).
Recognizing this, Thyssenkrupp chose not to pursue this challenge. See Pls.’ Resp. to Defs.’ Mot.
to Dismiss at 7, ECF No. 12 (Aug. 25, 2020) (“Pls.’ Resp.”). Accordingly, Count IV of the
Complaint is dismissed.
  Case 1:20-cv-00093-CRK-GSK-JAR Document 25                     Filed 03/10/21     Page 6 of 21

                                                                                              Page 6


United States (“HTSUS”) classification as merchandise imported by other importers that received

an exclusion. Compl. ¶¶ 21–22. Thyssenkrupp further alleges that the exclusion process results in

geographic discrimination because Commerce grants exclusions to importers that import goods

through one state, thereby discriminating against importers that import the same goods through

other states. See Pls.’ Resp. at 17–20. As a result, Thyssenkrupp avers that the exclusion process

violates the Uniformity Clause and is “unlawful” under 5 U.S.C. § 706(2)(B). The Government

counters that because both the Section 232 tariffs imposed by the President and Commerce’s

regulations implementing these tariffs are defined in non-geographical terms and operate with the

same force and effect nationwide, the exclusion process set out in the Interim Final Rule does not

violate the Uniformity Clause. Defs.’ Mot. to Dismiss at 16 –17, ECF No. 11 (Jul. 22, 2020) (“Gov.

Mot. to Dismiss”).

       In Count II, Thyssenkrupp challenges Commerce’s Interim Final Rule, which establishes

a process for granting Section 232 duty exclusions to specific importers rather than to specific

articles, as contrary to the Proclamations and as arbitrary, capricious, an abuse of discretion or not

in accordance with law, under the Administrative Procedure Act (“APA”). Compl. ¶¶ 24, 40; see

5 U.S.C. § 706(2)(A). Thyssenkrupp argues that Commerce’s “decision to grant exclusions to

individual requestors rather than for products based on HT{SUS} classification is contrary to” the

Proclamations. Id. Thyssenkrupp puts particular emphasis on the language in the Proclamations

directing Commerce to provide such relief “for any aluminum article,” Proclamation 9704, 83 Fed.

Reg. 11,621, cl. 3 (emphasis added), or “for any steel article” Proclamation 9705, 83 Fed. Reg.

11,627, cl. 3 (emphasis added), rather than for individual importers. Pls.’ Resp. at 21–23. The

Government counters that this claim should be dismissed because the Interim Final Rule is

consistent with the Proclamations and the President expressly authorized Commerce to provide

such relief only after an affected party requests it. Gov. Mot. to Dismiss at 27–38. The Government
  Case 1:20-cv-00093-CRK-GSK-JAR Document 25                       Filed 03/10/21      Page 7 of 21

                                                                                                 Page 7


further asserts that Commerce’s interpretation of the Proclamations in creating the exclusion

process is entitled to deference because the Interim Final Rule is consistent with the text of the

Proclamations, the overall purpose of Section 232 tariffs, and the Congressional delegation of

authority in Section 232 to the President in enacting Section 232, as further delegated to Commerce

with respect to the exclusion process. Id.

        Thyssenkrupp requests two forms of relief: a refund for all the duties paid, including

interest, on the importation of goods imported under HTSUS classifications for which other parties

have been granted exclusions, and an injunction preventing Customs and Border Protection from

collecting duties under Section 232 on products for which any requestor has received an exclusion.

Compl. at 13–14. The Government argues that even if Thyssenkrupp’s claims were viable, the

injunctive relief that Thyssenkrupp seeks is not appropriate because it can be made whole by

receiving a refund of duties paid. Gov. Mot. to Dismiss at 44.

                                             JURISDICTION

         This court has jurisdiction under 28 U.S.C. § 1581(i)(2), (4) (2018). Thyssenkrupp’s

claims are against the United States, its agencies, or its officers and arise out of and relate to the

“administration and enforcement” of a law of the United States providing for “tariffs, duties, fees,

or other taxes on the importation of merchandise for reasons other than the raising of revenue[.]”

Id.

         The jurisdiction of the federal courts is also constrained to those cases which involve

actual “cases or controversies.” See U.S. Const. art. III, § 2, cl. 1; see also Royal Thai Gov’t v.

United States, 38 CIT __, __, 978 F. Supp. 2d 1330, 1332–33 (2014). Pursuant to Article III, a

plaintiff must establish constitutional standing, by demonstrating “(1) . . . an injury in fact, (2) that

is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed

by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing
  Case 1:20-cv-00093-CRK-GSK-JAR Document 25                    Filed 03/10/21     Page 8 of 21

                                                                                              Page 8


Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). To establish an injury in fact, “a

plaintiff must show that he or she suffered ‘an invasion of a legally protected interest’ that is

‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id. at 1548

(citing Lujan, 504 U.S. at 560). A plaintiff cannot “allege a bare procedural violation, divorced

from any concrete harm, and satisfy the injury-in-fact requirement of Article III.” Id. at 1549.

        The Government contends that Thyssenkrupp is not injured because it has made no claim

for an exclusion that has been denied, see Gov. Mot. to Dismiss at 26, or that it has imported

merchandise identical to the merchandise imported by others that has been excluded from Section

232 duties. See id. at 26–27; Defs.’ Reply in Supp. of Their Mot. to Dismiss at 15–16, ECF No.

18 (Oct. 15, 2020) (“Gov. Reply”). Even though the Government has challenged jurisdiction on

this basis only in passing, see Gov. Reply at 16, the court must assure itself that there is

constitutionally minimal standing.

       While Thyssenkrupp’s Complaint is not completely clear, the facts it alleges imply that it

is injured in fact by the requirement of participation in an administrative exclusion process with

no certainty of success where its competitor has received such an exclusion. Compl. ¶¶ 23, 25.

Thyssenkrupp alleges more than just “a bare procedural violation” in its Complaint. Spokeo, 136

S. Ct. at 1549. Thyssenkrupp alleges that it is “at a competitive disadvantage as compared to

importers and other organizations who have received an exclusion” because these importers can

now charge lower prices for the excluded goods than Thyssenkrupp since they do not have to pay

Section 232 duties on these products. Compl. ¶ 25. The court concludes that such economic injury

is sufficiently concrete and nonspeculative to satisfy the minimal burden set forth by Lujan and

Spokeo. See Lujan, 504 U.S. at 560; Spokeo, 136 S. Ct. at 1548; see also Invenergy Renewables

LLC v. United States, 43 CIT __, __, 422 F. Supp. 3d 1255, 1271–74 (2019). This economic injury

is also fairly traceable to the actions challenged by Thyssenkrupp, i.e. Commerce’s actions in
    Case 1:20-cv-00093-CRK-GSK-JAR Document 25                    Filed 03/10/21      Page 9 of 21

                                                                                                Page 9


implementing the exclusion process and granting exclusions to specific importers and not to

articles. Finally, this injury is redressable should the court come to a favorable decision for

Thyssenkrupp, either through a refund of duties paid, or through the injunctive relief sought by

Thyssenkrupp, requiring Commerce to grant exclusions on a product by product basis. 5

                                               DISCUSSION

         The Government asserts that the Complaint fails the basic test of plausibility. Gov. Mot.

to Dismiss at 14; Gov. Reply at 15–17. 6 The essence of the present motion is not based on factual

insufficiency, however, but on the lack of a cognizable legal claim. 7 Thus, we turn to the

constitutional provision at issue and the challenged regulations.


5
  Prudential or statutory standing, while not thought of as a jurisdictional issue, see Gilda
Industries, Inc. v. United States, 446 F.3d 1271, 1280 (Fed. Cir. 2006) (citation omitted), and not
explicitly raised by the parties, is not at issue in this case. The test is whether “the interest sought
to be protected by the complainant is arguably within the zone of interests to be protected or
regulated by the statute or constitutional guarantee in question.” Ass’n. of Data Processing Serv.
Org. Inc. v. Camp, 397 U.S. 150, 153 (1970); see also Lexmark Int’l, Inc. v. Static Control
Components, Inc., 572 U.S. 118, 126 (2014). In this case, as an importer of steel and aluminum
merchandise, Compl. ¶¶ 20–22, Thyssenkrupp is within the zone of interest of the relevant statute,
Proclamations, and Constitutional provision.
6
  In deciding a motion to dismiss, “the court must accept as true the complaint’s undisputed factual
allegations and should construe them in a light most favorable to the plaintiff.” Cambridge v.
United States, 558 F.3d 1331, 1335 (Fed. Cir. 2009). In order to survive a motion to dismiss, a
plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the speculative level
. . . on the assumption that all the allegations in the complaint are true[.]” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007) (citation omitted). A complaint must “state a claim to relief
that is plausible on its face[,]” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550
U.S. at 570), but “[w]here a complaint pleads facts that are merely consistent with a defendant’s
liability, it stops short of the line between possibility and plausibility[.]” Id. at 678 (internal
quotation marks and citation omitted). “Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Id. (citation omitted).
7
  Given the disposition of the action there is no reason to delve into whether Thyssenkrupp should
be permitted to amend the Complaint to assert facts with more particularity. Such action would be
futile. Further, Thyssenkrupp’s assertion that the court needs to await an administrative record, see
Pls.’ Resp. at 11, 24, is not well-taken given the disposition of the legal grounds that does not
require review of particular agency actions.
 Case 1:20-cv-00093-CRK-GSK-JAR Document 25                     Filed 03/10/21     Page 10 of 21

                                                                                             Page 10


   A. The Interim Final Rule does not violate the Uniformity Clause

       The Uniformity Clause requires that “all Duties, Imposts and Excises shall be uniform

throughout the United States.” U.S. Const. art I. § 8, cl. 1. The purpose of this clause is to prevent

the federal government from discriminating between states when levying taxes and duties. See

Knowlton v. Moore, 178 U.S. 41, 89 (1900). In the Head Money Cases, the Supreme Court wrote

that a “tax is uniform when it operates with the same force and effect in every place where the

subject of it is found.” Edye v. Robertson, 112 U.S. 580, 594 (1884) (“Head Money Cases”). In

Knowlton, after an extensive analysis of the clause’s legislative history, the Court determined that

the Uniformity Clause “simply requires that whatever plan or method Congress adopts for laying

the tax in question, [it is the] same plan and the same method . . . made operative throughout the

United States[.]” 178 U.S. at 84. The Court in United States v. Ptasynski, 462 U.S. 74, 84 (1983),

created a simple test for reviewing a law under the Uniformity Clause.

       Under Ptasynski, “[w]here Congress defines the subject of a tax in nongeographic terms,

the Uniformity Clause is satisfied.” 462 U.S. at 84. Only if Congress has defined the subject of a

tax in geographic terms does the court conduct a close review to determine whether there is “actual

geographic discrimination” on the part of Congress. Id. at 85. Even this close review is deferential.

See id. at 85–86 (upholding tax exemption for Alaskan oil because no evidence “that Congress

intended to grant Alaska an undue preference at the expense of other oil-producing States”);

Thomson Multimedia Inc. v. U.S., 26 CIT 958, 961–65, 219 F. Supp. 2d 1322, 1325–30 (2002)

(upholding the Harbor Maintenance Tax that provided exemptions for certain ports because

plaintiff “failed to show the actual geographic discrimination or favoritism prohibited by the

Uniformity Clause”), aff’d on other grounds, 340 F.3d 1355 (Fed. Cir. 2003); Amoco Oil Co. v.

United States, 23 CIT 613, 619–20, 63 F. Supp. 2d 1332, 1339–41 (1999) (holding the same), aff’d

on other grounds, 234 F.3d 1374 (Fed. Cir. 2000). As the court has previously noted, “[t]he
    Case 1:20-cv-00093-CRK-GSK-JAR Document 25                Filed 03/10/21     Page 11 of 21

                                                                                          Page 11


Supreme Court has never relied upon the Uniformity Clause to invalidate a statute.” Thomson, 26

CIT at 961.

        Thyssenkrupp contends that the exclusion process created by Commerce violates the

Uniformity Clause. In particular, Thyssenkrupp argues that by failing to grant exclusions from

Section 232 duties “to all importers of the same merchandise,” the duties “do not have the same

force and effect in every place where the subject of the tariff is found” thereby violating “the

Uniformity Clause.” Compl. ¶¶ 15, 38, 42. Thyssenkrupp essentially alleges that it finds itself in

the following situation: Thyssenkrupp imports a steel or aluminum product, Product A. Another

importer, Company X, which also produces Product A, applies for an exclusion from the Section

232 duties and Commerce grants it. Only Company X’s product is excluded from the tariff. For

Thyssenkrupp to receive an exclusion from the Section 232 duty for the same merchandise,

Product A, they would have to apply for the exclusion separately. Thyssenkrupp and Company X

operate in different states. Therefore, Thyssenkrupp argues that Commerce’s exclusion process

creates a geographically dis-uniform duty on the same subject, violating the Uniformity Clause.

See id. ¶¶ 11–15; Pls.’ Resp. 17–20. 8



8
  At its core, Thyssenkrupp’s argument can be best characterized as a slight variation of the
intrinsic uniformity theory, which says that the Uniformity Clause requires equality in taxation
across states, individuals and property. See Knowlton, 178 U.S. at 84, 104–106. While the Head
Money Cases seemed to open the door to the intrinsic theory, see 112 U.S at 594, that door was
firmly shut by subsequent cases. In Knowlton, the Supreme Court determined that “the words
‘uniform throughout the United States’ do not signify an intrinsic but simply a geographical
uniformity.” 178 U.S. at 106. Later cases upheld this interpretation. Fernandez v. Wiener, 326 U.S.
340, 359 (1945) (citing Knowlton, 178 U.S. at 83–109) (noting that “the uniformity in excise taxes
exacted by the Constitution is geographical uniformity, not uniformity of intrinsic equality and
operation.”). The Ptasynski test operationalizes this narrow understanding of the Clause. See 462
U.S at 84. Thyssenkrupp’s allegation that Commerce’s granting of an exclusion to a company that
imports goods solely through Maryland is evidence of geographic discrimination, see Pls.’ Resp.
at 17–18, but failure to allege that Commerce is explicitly doing so based on geography, relies on
the rejected intrinsic theory of the Uniformity Clause.
    Case 1:20-cv-00093-CRK-GSK-JAR Document 25                  Filed 03/10/21     Page 12 of 21

                                                                                             Page 12


        In the Complaint, Thyssenkrupp appears to claim that all articles in an eight-digit HTSUS

category are to be excluded if any article in such a category is excluded. See Compl. ¶¶ 21–23, 25,

Table A, Table B. 9 Thyssenkrupp disavows this construction of the Complaint, see Pls.’ Resp. at

7–8, but has not specified the exact basis for defining the class of allegedly discriminated against

product. However the exact discrimination is defined, applying the Ptasynski test, Thyssenkrupp

has failed to state a claim that the exclusion process is unconstitutional under the Uniformity

Clause. 5 U.S.C. § 706(2)(B).

        The Proclamations are defined in non-geographic terms, allowing any “directly affected

party located in the United States” to apply for an exclusion from the Section 232 duty, and

granting exclusions for products “determined not to be produced in the United States in a sufficient

and reasonably available amount or of a satisfactory quality” or also “based upon specific national

security considerations.” Proclamation 9704, 83 Fed. Reg. at 11,621, cl. 3 (aluminum);

Proclamation 9705, 83 Fed. Reg. at 11,627, cl. 3 (steel). The implementation regulations further

elaborate on these non-geographic terms defining directly affected parties that may apply for an

exclusion as only “individuals or organizations using steel [and aluminum] articles . . . in business

activities . . . in the United States,” Interim Final Rule, 83 Fed. Reg. at 12,107, and using the same

non-geographic criteria outlined in the Proclamations to grant exclusions, compare id. at 12,110

(steel), 12,112 (aluminum) (“[a]n exclusion will only be granted if an article is not produced in the

United States in a sufficient and reasonably available amount, is not produced in the United States

in a satisfactory quality, or for a specific national security consideration.”), with Proclamation


9
  The court notes the breadth of various HTSUS provisions. For example, one of the HTSUS
classifications at issue here, 7219.35.00, see Compl. ¶ 21, Table B, covers: Flat-rolled products of
stainless steel, of a width of 600 mm or more, not further worked than cold-rolled (cold-reduced),
of a thickness of less than 0.5 mm; another, 7606.12.30, see Compl. ¶ 21, Table A, covers:
Aluminum plates, sheets and strip, of a thickness exceeding 0.2 mm, rectangular (including
square), of aluminum alloys, not clad. See HTSUS subheading 7219.35.00, 7606.12.30 (2021).
 Case 1:20-cv-00093-CRK-GSK-JAR Document 25                    Filed 03/10/21      Page 13 of 21

                                                                                             Page 13


9704, 83 Fed. Reg. at 11,621, cl. 3 (aluminum) and Proclamation 9705, 83 Fed. Reg. at 11,627, cl.

3 (steel). While it is true that importers applying for an exclusion must provide some geographic

information, including addresses for the requesting organization and the importer of record, as well

as the port of entry through which the merchandise will be transported, see Pls.’ Resp. at Exhibit

1, the subject of the tax and the exclusion are both defined in nongeographic terms. Thus, “the

Uniformity Clause is satisfied.” Ptasynski, 462 U.S. at 84. This alone is dispositive.

       Even if Thyssenkrupp could overcome this hurdle, the Complaint reveals that

Thyssenkrupp has failed to plead facts that show “actual geographic discrimination” or “any

indication that Congress sought to benefit [one state over another] for reasons that would offend

the purpose of the Clause.” Ptasynski, 462 U.S. at 84–86. Thyssenkrupp does not, for example,

allege that Commerce is making exclusion decisions based upon the geographic information that

they receive from requestors. Instead, Thyssenkrupp argues that because Commerce is granting

exclusions on an importer-by-importer basis rather than a product-by-product basis, Commerce’s

exclusion process necessarily results in dis-uniform taxes across states for the same subject. This

argument fails, however, because Thyssenkrupp, like any other directly affected party in the

United States, could still apply for the exclusion. Thyssenkrupp also does not allege that it was, or

will be, denied an exclusion, based upon its geographic location within the United States.

       As a result, Thyssenkrupp has made no specific allegation of harm from geographic

discrimination based on Commerce’s implementation of the exclusion process. The exclusion

process “operates with the same force and effect in every place where the subject of it is found,”

Head Money Cases, 112 U.S. at 594. Accordingly, Counts I and III of the Complaint are dismissed.

See Compl. ¶¶ 37–38, 41–42.
 Case 1:20-cv-00093-CRK-GSK-JAR Document 25                      Filed 03/10/21      Page 14 of 21

                                                                                               Page 14


     B. The Interim Final Rule is consistent with the Presidential Proclamations

        The remaining question is whether the Interim Final Rule impermissibly exceeds the

bounds of Section 232 and Proclamation 9704 and Proclamation 9705. Thyssenkrupp suggests that

Proclamations 9710 and 9711, 10 which amend Proclamations 9704 and 9705 respectively, adding

detail to the exclusion process essentially reflecting Commerce’s approach, should be disregarded

as impermissible modifications because the Amended Proclamations were issued beyond the

period permitted for Presidential action under Section 232. Pls.’ Resp. at 20–22; see Transpacific

Steel LLC v. United States, 44 CIT __, __, 466 F. Supp. 3d 1246, 1252–53 (2020). Because the

Interim Final Rule is a permissible interpretation of the Proclamations, and the Amended

Proclamations do not alter the process in a material way, the court need not address whether the

Amended Proclamations were untimely.




10
   Proclamation No. 9710 of March 22, 2018 Adjusting Imports of Aluminum Into the United
States, 83 Fed. Reg. 13,355, 13,358, cl. 6–7 (Mar. 28, 2018) (“Proclamation 9710”) and
Proclamation No. 9711 of March 22, 2018 Adjusting Imports of Steel Into the United States, 83
Fed. Reg. 13,361, 13,364, cl. 6–7 (Mar. 28, 2018) (“Proclamation 9711”), collectively, “Amended
Proclamations”, amended clause three of Proclamation 9704 and Proclamation 9705 respectively
as follows:

        (6) Clause 3 of Proclamation [9704 and 9705] is amended by inserting a new third
        sentence reading as follows: “Such relief may be provided to directly affected
        parties on a party-by-party basis taking into account the regional availability of
        particular articles, the ability to transport articles within the United States, and any
        other factors as the Secretary deems appropriate.”.

        (7) Clause 3 of Proclamation [9704 and 9705], as amended by clause 6 of this
        proclamation, is further amended by inserting a new fifth sentence as follows: “For
        merchandise entered on or after the date the directly affected party submitted a
        request for exclusion, such relief shall be retroactive to the date the request for
        exclusion was posted for public comment.”.

Proclamation 9710, 83 Fed. Reg. at 13,358 (emphasis added); Proclamation 9711, 83 Fed.
Reg. at 13,364 (emphasis added).
 Case 1:20-cv-00093-CRK-GSK-JAR Document 25                      Filed 03/10/21     Page 15 of 21

                                                                                              Page 15


       On March 19, 2018, Commerce issued the Interim Final Rule, which established “the

process for how parties in the United States may submit requests for exclusions from actions taken

by the President (“exclusion requests”) to protect national security from threats resulting from

imports of specified articles.” 83 Fed. Reg. at 12,106; see also Compl. ¶ 10. Following notice and

comment, Commerce issued revisions. See supra note 1; Interim Final Rule II, 83 Fed. Reg. at

46,026. Thyssenkrupp contends that the exclusion process established by Commerce in the Interim

Final Rule is arbitrary, capricious, contrary to Presidential instruction and not in accordance with

law because the process fails to provide automatic product-based exclusions once an exclusion has

been granted to an importer for a particular product category. See 5 U.S.C. § 706(2)(A); Pls.’ Resp.

at 1–2, 20–23; Compl. ¶¶ 8–11, 24, 40.

       The parties dispute what limits the Proclamations impose on Commerce with respect to the

exclusion process. Specifically, the court must decide if Commerce’s interpretation of clauses

three and four of the Proclamations authorizing Commerce “to provide relief from the additional

duties set forth in clause 2 of this proclamation for any [aluminum or steel] article,” is permissible.

Proclamation 9704, 83 Fed. Reg. at 11,621, cl. 3 (aluminum) (emphasis added); Proclamation

9705, 83 Fed. Reg. at 11,627, cl. 3 (steel) (emphasis added). Thyssenkrupp argues that the use of

the term “article” throughout the Proclamations requires Commerce to grant exclusions to articles

and not to specific importers that have made exclusion requests. See Compl. ¶ 11; Pls.’ Resp. at

20–23. Thyssenkrupp contends that the Proclamations require Commerce to automatically grant

exclusions to all importers of equivalent articles, without requiring those importers to submit a

request. See id.

       The Government counters that the term “article” in the Proclamations must be read in

context and notes that the Proclamations specifically require that “[s]uch relief shall be provided

for a[n] [aluminum or steel] article only after a request for exclusion is made by a directly affected
 Case 1:20-cv-00093-CRK-GSK-JAR Document 25                   Filed 03/10/21     Page 16 of 21

                                                                                          Page 16


party located in the United States.” Proclamation 9704, 83 Fed. Reg. at 11,621, cl. 3 (aluminum);

Proclamation 9705, 83 Fed. Reg. at 11,627, cl. 3 (steel); see Gov. Mot. to Dismiss at 28, 35–38.

The Government argues that Commerce’s decision to grant exclusions based on an analysis of

specific products only after a request for an exclusion is made by an importer is a permissible

implementation of the exclusion process, and is consistent with the purpose and plain meaning of

the Proclamations. See Gov. Mot. to Dismiss at 38–43.

       The threshold issue is whether Commerce’s interpretation is entitled to any deference.

Because the parties dispute the meaning of the language of the Proclamations, Chevron, U.S.A.,

Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984), provides a useful analytical framework

even though at issue are words of Presidential proclamations rather than statutes. Under Chevron,

deference to an agency interpretation is required “when it appears that Congress delegated

authority to the agency generally to make rules carrying the force of law, and that the agency

interpretation claiming deference was promulgated in the exercise of that authority.” United States

v. Mead Corp., 533 U.S. 218, 226–27 (2001); see also Chevron, 467 U.S. at 842–43. “Delegation

of such authority may be shown in a variety of ways, as by an agency’s power to engage in

adjudication or notice-and-comment rulemaking, or by some other indication of a comparable

congressional intent.” Mead Corp., 533 U.S. at 227. Deference extends to an agency’s

interpretation of Presidential action through promulgated regulations. See Udall v. Tallman, 380

U.S. 1, 16–17, 23 (1965) (showing “great deference” to the Secretary of Interior’s reasonable

interpretation of Presidential orders); Wagner v. Office of Pers. Mgmt., 783 F.2d 1042, 1045 (Fed.

Cir. 1986) (upholding OPM’s interpretation of a Presidential directive as reasonable and entitled

to “great deference”) (citation omitted); Yanko v. United States, 869 F. 3d 1328, 1334–35 (Fed.

Cir. 2017) (citing Udall and Wagner in holding that OPM’s interpretation of a statute and a

Presidential directive was entitled to “broad deference”). The Interim Final Rule, promulgated in
 Case 1:20-cv-00093-CRK-GSK-JAR Document 25                     Filed 03/10/21     Page 17 of 21

                                                                                             Page 17


the exercise of the authority granted by the Proclamations, went through such notice and comment

rulemaking. See, e.g., Interim Final Rule II, 83 Fed. Reg. 46,026. Accordingly, the Interim Final

Rule carries the requisite force of law that may qualify it for the type of deference given in Chevron

and Udall. See Mead Corp., 533 U.S. at 226–27.

       As with a Chevron analysis, if the Proclamations had plainly spelled out the exclusion

process the inquiry would end. 467 U.S. at 842–43. If, however, the statute is silent and the

implementing Presidential directive is ambiguous, as in a Chevron situation, the court will uphold

Commerce’s interpretation so long as the interpretation is reasonable. See id. at 843; DuPont Teijin

Films USA, LP v. United States, 407 F.3d 1211, 1215 (Fed. Cir. 2005).

       Thyssenkrupp’s assertion that the plain meaning of “[aluminum or steel] article” in the

Proclamations commands an automatic product-based exclusion for all importers ignores the

surrounding text of the Proclamations. See Compl. ¶¶ 8–9, 11; Pls.’ Resp. at 21–23. The

Proclamations further state that “relief shall be provided for a[n] [aluminum or steel] article only

after a request for exclusion is made by a directly affected party” and that Commerce shall issue

such procedures for requesting relief. Proclamation 9704, 83 Fed. Reg. at 11,621, cl. 3–4

(aluminum) (emphasis added); Proclamation 9705, 83 Fed. Reg. at 11,627, cl. 3–4 (steel)

(emphasis added). Whether Commerce may provide an exclusion to only the requestor, or a

broader exclusion to all importers of a particular article, is left open. Id.; see also Interim Final

Rule II, 83 Fed. Reg. at 46,040.

       Because Section 232 is silent as to limits on any exclusion process, and the Proclamations

issued under the statute are ambiguous as to the particular procedures required for granting

exclusions of Section 232 duties, the court must determine whether Commerce’s Interim Final

Rule establishing the exclusion process for aluminum and steel products is based on a permissible

construction of the Proclamations and Section 232. The inquiry is narrow and determines only
 Case 1:20-cv-00093-CRK-GSK-JAR Document 25                      Filed 03/10/21      Page 18 of 21

                                                                                               Page 18


whether Commerce’s promulgation of the exclusions process under the authority of the

Proclamations, set out in the Interim Final Rule, is “arbitrary and capricious or otherwise legally

erroneous.” Wagner, 783 F.2d at 1045; see also 5 U.S.C. § 706(2)(A). An agency is entitled to

great deference when interpreting executive action through the promulgation of regulations,

particularly when an administrative process is at issue and the agency in question was charged

with implementing that process. Udall, 380 U.S. at 16–17. Where a statutory or executive action

leaves ambiguity in its authorization to the agency, it serves as an implicit delegation for an agency

to fill in the statutory gaps. See Food and Drug Admin. v. Brown & Williamson Tobacco Corp.,

529 U.S. 120, 159 (2000) (Chevron deference is “premised on the theory that a statute’s ambiguity

constitutes an implicit delegation from Congress to the agency to fill in the statutory gaps.”)

(internal citation omitted). The agency has broad discretion to fill in these gaps. Id.; see also Udall,

380 U.S. at 16–17.

       Here, the Proclamations, pursuant to Congressional delegation, direct and provide

Commerce with discretion to fill in the statutory gap regarding the details of an exclusion process

for Section 232 duties. Section 232 provides that the President may “take action to adjust imports

of an article and its derivatives” for the purposes of national security. 19 U.S.C. § 1862(c)(1)(B)

(emphasis added). The statute is silent as to what is meant by article and provides a non-exhaustive

list of considerations the Secretary of Commerce and the President shall consider in examining

national security. Id. at § 1862(d). 11 The Proclamations direct Commerce to establish “procedures

for the requests for exclusion” of the imposed Section 232 tariffs. Proclamation 9704, 83 Fed. Reg.




11
   These considerations include “domestic production needed for projected national defense
requirements, the capacity of domestic industries to meet such requirements, existing and
anticipated availabilities of the human resources, products, raw materials, and other supplies and
services essential to the national defense, . . .” among others. Id. at § 1862(d).
 Case 1:20-cv-00093-CRK-GSK-JAR Document 25                      Filed 03/10/21     Page 19 of 21

                                                                                              Page 19


at 11,621, cl. 3–4 (aluminum); Proclamation 9705, 83 Fed. Reg. at 11,627, cl. 3–4 (steel). Clause

three of the Proclamations states:

       (3) The Secretary . . . is hereby authorized to provide relief from the additional
       duties set forth in clause 2 of this proclamation for any [aluminum or steel] article
       determined not to be produced in the United States in a sufficient and reasonably
       available amount or of a satisfactory quality and is also authorized to provide such
       relief based upon specific national security considerations. Such relief shall be
       provided for a[n] [aluminum or steel] article only after a request for exclusion is
       made by a directly affected party located in the United States. If the Secretary
       determines that a particular [aluminum or steel] article should be excluded, the
       Secretary shall, upon publishing a notice of such determination in the Federal
       Register, notify Customs and Border Protection (CBP) of the Department of
       Homeland Security concerning such article so that it will be excluded from the
       duties described in clause 2 of this proclamation. The Secretary shall consult with
       CBP to determine whether the HTSUS provisions created by the Annex to this
       proclamation should be modified in order to ensure the proper administration of
       such exclusion, and, if so, shall make such modification to the HTSUS through a
       notice in the Federal Register.

Proclamation 9704, 83 Fed. Reg. at 11,621, cl. 3 (aluminum) (emphasis added); Proclamation

9705, 83 Fed. Reg. at 11,627, cl. 3 (steel) (emphasis added). It is clear that the Proclamations

require an individualized exclusion request procedure, but clauses three and four leave open the

exact process required. Id. Contrary to Thyssenkrupp’s argument, the text of the Proclamations

does not require that Commerce extend a product-based exclusion automatically to all importers

of a particular product when it has granted an exclusion to any importer of that product. See Pls.’

Resp. at 21–23. The Proclamations neither require nor prohibit the extension of exclusions to

parties other than the requestor. 12 The Proclamations leave a gap for Commerce to fill in the details,




12
  In fact, when it has deemed it appropriate to do so, Commerce has made the exclusion on a more
general basis. In December of 2020, Commerce granted General Approved Exclusions (“GAEs”)
to 15 aluminum articles, and 108 steel articles. See Interim Final Rule Dec. 2020, 85 Fed. Reg. at
81,071, 81,079–84. The products covered by the GAEs are described at the 10-digit HTSUS
category level or are more narrowly defined at the product level. See id. at 81,079–84.
Thyssenkrupp has not pointed to any language in the Proclamations imposing limitations on
Commerce’s discretion to determine the details of this process.
 Case 1:20-cv-00093-CRK-GSK-JAR Document 25                      Filed 03/10/21     Page 20 of 21

                                                                                              Page 20


and Commerce has broad discretion to do so. See Food and Drug Admin., 529 U.S. at 158; Udall,

380 U.S. at 16–17.

       Under the authorization of these Proclamations, Commerce implemented the exclusion

process in the Interim Final Rule. These procedures for granting exclusions are not only consistent

with the text of the Proclamations, but are based on the exact criteria laid out in the Proclamations.

Compare Proclamation 9704, 83 Fed. Reg. at 11,621, cl. 3 (aluminum); Proclamation 9705, 83

Fed. Reg. at 11,627, cl. 3 (steel), with Interim Final Rule, 83 Fed. Reg. at 12,110 (steel), 12,112

(aluminum) (“[a]n exclusion will only be granted if an article is not produced in the United States

in a sufficient and reasonably available amount, is not produced in the United States in a

satisfactory quality, or for a specific national security consideration.”). Commerce’s decision to

limit exclusions to individual requestors unless, in its discretion, it approves a broader application

is a reasonable construction of the Proclamations’ text as well as Section 232. Compare Interim

Final Rule at 12,107, 12,110 (steel), 12,112 (aluminum), with Proclamation 9704, 83 Fed. Reg. at

11,621, cl. 3 (aluminum); Proclamation 9705, 83 Fed. Reg. at 11,627, cl. 3 (steel) (“Such relief

shall be provided for a[n] [aluminum or steel] article only after a request for exclusion is made by

a directly affected party located in the United States.”); see also Interim Final Rule II, 83 Fed. Reg.

at 46,040 (Commerce stating its reasoning for applying individual exclusions initially to ensure

any “broad based product exclusions [are] done in a measured and deliberative way so as not to

undermine the Proclamations and their objective of protecting critical U.S. national security

interests.”). It is rational for Commerce to place the burden on those desiring an exclusion to define

the product at issue, so that the exclusion can be assessed in relation to the statutory factors

reflected in the Proclamations. A requestor would not necessarily know what the breadth of a

purely product-based exclusion should be. That is something about which Commerce may be able

to draw some conclusions after experience with various requests. Placing the burden on parties to
 Case 1:20-cv-00093-CRK-GSK-JAR Document 25                   Filed 03/10/21     Page 21 of 21

                                                                                          Page 21


explain what exclusions it desires for its own products, and why, is not unreasonable. Furthermore,

it certainly reflects Commerce’s view of its own needs as to the efficient administration of the

exclusion process.

       Commerce has broad discretion in implementing such procedure. Where an agency action

is reasonable, and not “plainly erroneous or inconsistent” with Congressionally delegated authority

through Presidential action or statute, we owe the agency “great deference.” Wagner, 783 F.2d at

1045; see also Chevron, 467 U.S. at 843; Udall, 380 U.S. at 16–17. There is no indication that

Congress in Section 232 or the President in the Proclamations required broader product-based

exclusions or that not doing so would be inconsistent with the purpose of Section 232 duties in

advancing national security. See 19 U.S.C. § 1862; Proclamation 9704; Proclamation 9705. In

these circumstances, the court may not substitute its judgment for that of the agency. Udall, 380

U.S. at 16. Accordingly, we conclude that Commerce’s interpretation of the Proclamations in the

Interim Final Rule is lawful and dismiss Count II of the Complaint. Compl. ¶ 40; see 5 U.S.C.

§ 706(2)(A).

                                        CONCLUSION

       Because the exclusion process promulgated by Commerce does not violate the Uniformity

Clause of the Constitution and does not reflect an improper construction of the President’s

Proclamations, the Government’s motion to dismiss is granted.

                                                            /s/ Jane A. Restani
                                                            Jane A. Restani, Judge

                                                            /s/ Claire R. Kelly
                                                            Claire R. Kelly, Judge

                                                            /s/ Gary S. Katzmann
                                                            Gary S. Katzmann, Judge

Dated: March 10, 2021
       New York, New York
